Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kouchi et al. US 5,586,614.	Kouchi et al. discloses a tracked vehicle comprising: 	a chassis 1; 	at least one ski 31 steerably secured to the chassis; 	a skid frame assembly secured to the chassis, the skid frame assembly including a skid rail 57 that extends in a longitudinal direction and includes a wear strip (unnumbered, see annotated Fig. 5 below), 	the wear strip extending along at least a portion of a bottom surface of the skid rail; and 	a track 54 encircling the skid frame assembly and positioned over a center of the skid rail such that a portion of the track has first and second unsupported lateral portions (outer portions, see annotated Fig. 5 below) on either side of the skid rail, the track having an inner slide surface 
    PNG
    media_image1.png
    495
    778
    media_image1.png
    Greyscale
	wherein the skid rail includes a hollow portion

Claim(s) 1-2, 4, and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bedard et al. US 2014/0182960.	Bedard discloses a tracked vehicle comprising: .
Allowable Subject Matter
Claims 3, 5, 8, and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited references disclose tracked vehicles including a slide rail with a wear strip.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Hurley whose telephone number is (571)272-6646.  The examiner can normally be reached on Monday-Thursday 9 am-5:30 pm Kevin.Hurley@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN HURLEY/
Primary Examiner
Art Unit 3611



March 12, 2021